Title: From John Adams to John Lathrop, 20 February 1797
From: Adams, John
To: Lathrop, John



Dr Sir
Philadelphia Feby. 20th 1797

I have received your kind Letter of the 30 Jan and thank you, for your obliging Complaisance in nominating Dr. Bancroft to be a Member of our Academy and for your Compliments on the issue of the late Election.
When you assure me, that your Brethren of the Clergy, of the Colledge and of the Accademy are “almost without an Exception my real Friends” you assure me of an approbation very much to my taste 1st because I beleive it to be sincere, 2d because there is a composition of honesty, Learning, and Sense, in those bodies not to be found in any every other Country, if in any. I hope and pray that these bodies will be steady, for more of the Safety of their Country, and the welfare of mankind depend upon them at this time than they can be aware of; a system of Profligacy beyond all example threatens to deluge the Globe in blood and lay prostrate every public Institution and every Moral Sentiment which renders human Life in Civilized Society agreeable or even tolerable, too many individuals in our beloved Town of Boston have been infected with this infernal Spirit of fanaticism and the bodies you mention have prevented the contagion from Spreading to more. These Sentiments may be too free to be communicated by me, to any but in confidence.
I send you for the accademy Dr: Priestly’s observations just published in which he has Exposed Voltaire, Volney &ca:
I am / with Great Esteem your Friend & Servt.

John Adams